United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-11329
                        Conference Calendar



JORGE LUIS SALGADO-PENA,

                                    Petitioner-Appellant,

versus

L. E. FLEMING, Warden, Federal Medical Center-Fort Worth,

                                    Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-506-Y
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jorge Luis Salgado-Pena, federal prisoner No. 09648-097,

appeals the district court’s dismissal with prejudice of a

28 U.S.C. § 2241 petition challenging his December 1997

conviction for carrying a firearm during and in relation to

a drug-trafficking offense.   Salgado argues that he is “actually

innocent” of the firearms offense under Muscarello v. United

States* and that he is entitled to § 2241 relief because 28

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     *
         Muscarello v. United States, 524 U.S. 125 (1998).
                           No. 02-11329
                                -2-

U.S.C. § 2255 is an inadequate and ineffective remedy.   See Pack

v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

     Salgado cannot establish that § 2255 is an inadequate remedy

because the Muscarello decision was available to Salgado when he

filed his § 2255 motion.   Because Salgado could have argued on

§ 2255 review that Muscarello rendered his firearms conviction

invalid, the district court did not err in dismissing Salgado’s

§ 2241 petition.   Reyes-Requena v. United States, 243 F.3d 893,

904 (5th Cir. 2001).

     AFFIRMED.